Citation Nr: 0407679	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  00-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a January 1993 rating decision denying service 
connection for a back disorder should be revised on the basis 
of clear and unmistakable error (CUE).

2.  Whether new and material evidence was received to reopen 
a service connection claim for a back disorder.

(The issues of entitlement to service connection for asthma 
and headaches and whether new and material evidence was 
received to reopen service connection claims for a bilateral 
shoulder disorder and a stomach disorder are addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty including from September 
1986 to July 1992.  A four month and 16 day period of prior 
active duty is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In an October 1999 rating decision the RO 
denied service connection for a back disorder; however, in a 
June 2001 remand order the Board noted a determination as to 
whether new and material evidence had been received to reopen 
that claim was required.  It was also noted that the issue on 
appeal was inextricably intertwined with the veteran's CUE 
claim involving the prior January 1993 rating decision.  The 
RO denied the CUE claim in an August 2001 rating decision.  

In April 2001, the veteran provided testimony on these issues 
at a hearing before an undersigned Veterans Law Judge, and in 
March 2003 he testified at a Travel Board hearing before 
another of the undersigned Veterans Law Judges.  Copies of 
the transcripts of those hearings are of record.  As the 
Veterans Law Judges presiding at the hearings must 
participate in the decision on the claim (See 38 C.F.R. 
§ 20.707 (2003)), this appeal must be decided by a Board 
panel.  

The veteran submitted evidence directly to the Board which 
was not previously considered by the VA agency of original 
jurisdiction.  The Board finds, however, that such 
consideration has either been specifically waived by the 
veteran or that the information received is not pertinent to 
the issues addressed in this decision.  The claims are 
properly developed for appellate review.

The issue of entitlement to service connection for a back 
disorder is addressed in a remand at the end of this 
decision.  This remand to the RO is via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the January 1993 rating 
decision which denied service connection for a back disorder.

2.  In a January 1993 rating decision service connection was 
denied for a back disorder, essentially based upon a finding 
that there was no present back disability.

3.  Evidence added to the record since the January 1993 
determination includes new evidence that demonstrates a 
present back disability and thus bears directly and 
substantially upon the specific matter under consideration; 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  There was no CUE in the January 1993 rating decision 
which denied service connection for a back disorder.  
38 C.F.R. § 3.105 (2003).

2.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE Claim

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA does not apply to CUE cases.  Accordingly, 
the Board finds that it may proceed with the adjudication of 
this claim.

Factual Background

Service medical records show that a July 1986 enlistment 
examination revealed no abnormalities of the spine.  The 
examiner noted that a July 22, 1986, letter from the 
veteran's private physician concerning a prescription for 
back pain had been reviewed.  The July 22, 1986, private 
medical report noted a diagnosis of sacroiliac strain on 
April 23, 1986, with spasms to the right paraspinal muscles 
and significant pain on flexion and lateral bending.  It was 
noted that X-rays revealed minor sclerosis of the iliac bone 
adjacent to the sacroiliac joint.  It was further noted the 
veteran's injury was believed to be acute and would not 
interfere with military training.  In a July 1986 report of 
medical history the service department examiner noted that 
the veteran complained of recurrent back pain and that he 
reported he had lost one week of work in 1986 because of this 
disorder.  

An October 1986 report noted the veteran complained of back 
and shoulder pain over the previous two days and a five year 
history of back pain.  The examiner noted the pain was 
located on the lumbar spine with tenderness to the muscles 
along the spine.  There was very limited range of motion, but 
no evidence of edema, ecchymosis, or deformity.  The 
diagnosis was myalgia.  In December 1986, the veteran 
complained of lower back pain over the previous two days 
after picking up snow chains.  The examiner noted pain to the 
lower back, with no evidence of deformity, stress to the 
muscles, edema, or ecchymosis.  It was also noted that the 
veteran did not have full range of motion and that his gait 
looked stiff.  The diagnosis was muscle strain.  

An April 1991 emergency care report noted the veteran 
complained of chronic low back pain increased in severity 
after a road march.  It was noted there was no evidence of 
radiating pain to the extremities, no urinary symptoms, and 
no associated trauma.  The examiner stated a general physical 
examination was within normal limits, with no evidence of 
deformities, abnormalities on palpation, or motor or sensory 
deficit.  There was pain along the lower lumbar spine and 
sacroiliac joint.  The veteran was unable to bend forward to 
reach the floor.  The diagnosis was low back pain.  The 
veteran was released to full duty at his quarters for 24 
hours in improved condition.  The treatment plan included 
medication.  

An April 1992 service department report revealed a normal 
clinical evaluation of the spine and musculoskeletal system.  
An associated report of medical history noted the veteran 
complained of occasional mechanical low back pain.

In his October 1992 application for VA benefits the veteran 
requested entitlement to service-connected disability 
compensation, including for a back disorder as a result of an 
injury in January 1987.  He noted he had not been treated for 
the disorder since his discharge from service in July 1992.  

On VA examination in November 1992 the veteran reported a 
history of low back pain subsequent to an injury in 1987 
after falling off the back of a truck onto pavement.  He 
stated that lifting, strenuous exercise, and prolonged 
sitting or standing exacerbated his back pain.  The examiner 
noted there was no evidence of obvious musculoskeletal 
disease or injury.  X-ray examination of the lumbosacral 
spine revealed normal mineralization of the bones and 
normally preserved height, vertebral bodies, and disc spaces.  
The diagnoses included lumbosacral spine within normal 
limits.

A January 1993 rating decision, in pertinent part, denied 
service connection for a back disorder.  It was noted the 
evidence demonstrated he had incurred an injury prior to 
service, that there was no evidence a pre-existing disability 
had been aggravated during service, and that VA examination 
revealed his lumbosacral spine was within normal limits.

At his April 2001 Board hearing the veteran reiterated his 
claim that he incurred a low back injury when he fell off the 
back of a truck during active service.  He also claimed the 
January 1993 rating decision was in error because the 
November 1992 VA examination was inadequate in failing to 
review the evidence included in his claims file.

During a personal hearing in January 2002 before a hearing 
officer at the RO the veteran claimed he had first injured 
his back during a primary leadership development course at 
Fort Meade, Maryland, during active reserve service in 1986.  
He reiterated his claim that he had also injured his back 
during active service and discussed treatment he had received 
since service.  He provided similar testimony at his Board 
hearing in March 2003.

Pertinent Law and Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2003).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In Cook v. Principi, 318 F.3d 1334 (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist cannot constitute CUE 
and that "grave procedural error" does not render a 
decision of VA non-final.  This decision, in pertinent part, 
overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to 
the extent that decision held the existence of "grave 
procedural error" rendered a decision of the VA non-final.  
The Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994), also noted that a CUE claim is an attack on 
a prior judgment that asserts an incorrect application of law 
or fact and that an incomplete record, factually correct in 
all other respects, is not CUE.  

VA law at the time of the January 1993 rating decision 
provided that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1992).  A 
preexisting injury or disease during wartime service was 
considered to have been aggravated by active military, naval, 
or air service, where there was an increase in disability 
during such service, unless there was a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1992).  However, aggravation was not to be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  

In cases involving aggravation by active service, the rating 
was to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (1992).  The Court had 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

The Board finds the correct facts were before VA and that 
statutory or regulatory provisions were not incorrectly 
applied in the January 1993 rating decision which denied 
service connection for a back disorder.  While the rating 
decision did not provide specific citations to statutory or 
regulatory provisions, the language used in the decision 
indicates all laws applicable to aggravation of a pre-
existing disability were appropriately considered.  To the 
extent the veteran asserts error because of a breach of a 
duty to assist him, the Board finds the claim must be denied 
because of the absence of legal merit.  See Cook, supra; see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board further finds that the evidence of record at the 
time of the January 1993 rating decision included service 
medical reports demonstrating treatment for a low back 
disorder during active service, but that it is not 
undebatable that the medical findings were indicative of an 
actual increase in disability during service.  The evidence 
shows the veteran sustained a sacroiliac strain on April 23, 
1986, with spasms to the right paraspinal muscles and 
significant pain on flexion and lateral bending.  Private 
medical reports show X-rays revealed minor sclerosis of the 
iliac bone adjacent to the sacroiliac joint.  These findings 
were, in essence, noted on his enlistment examination report.  
It is arguable whether or not the treatment reports during 
service may be interpreted as a higher degree of disability 
or whether the November 1992 VA examination findings were 
inadequate; however, the Board finds this is not the kind of 
matter about which reasonable minds could not differ and is 
not CUE.  

The veteran's assertion of error is essentially a simple 
disagreement as to how the RO weighed the evidence 
demonstrating increased symptomatology.  Such disagreement 
with how evidence is weighed is not CUE.  See Damrel, supra.  
Based upon the medical findings noted upon enlistment and VA 
examination findings approximately four months after service, 
it is not undebatable that the existing evidence demonstrated 
the veteran's pre-existing back disorder was permanently 
increased in severity during active service.  The 
preponderance of the evidence is against the veteran's claim.

The Board also notes there is no probative evidence that the 
veteran incurred a back injury during a period of active or 
inactive duty for training prior to active service.  That 
assertion was not of record that the time of the January 1993 
rating decision.  A CUE determination must be based upon the 
record existing at the time the decision at issue was 
provided; however, VA law provides for a retroactive 
evaluation when new and material evidence consisting of 
additional service department reports demonstrate such 
benefits are warranted.  See 38 C.F.R. § 3.156(b) (2003).  
Thus, re-evaluation may be warranted if such records are 
received in support of the veteran's service connection 
claim.

New and Material Evidence Claim

As noted above, on November 9, 2000, the VCAA became law with 
significant changes in VA's duty to notify and assist.  The 
duty to assist provisions of the VCAA do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA also include a 
new definition of new and material evidence; however, that 
provision applies only to petitions to reopen filed on or 
after August 29, 2001.  Hence, it does not apply in this 
claim.

In correspondence dated in July 2001 the RO notified the 
veteran and his accredited representative of the evidence 
necessary to substantiate his claim with identification of 
the parties responsible for obtaining pertinent evidence.  He 
was also notified of these matters in the June 2001 Board 
remand decision.  As he has been kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure, and was given adequate time to respond, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Paralyzed Veterans of American v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (2003) (PVA); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a January 1993 decision service connection was denied for 
a back disorder, essentially based upon a finding that there 
was no evidence of a present back disability.  The veteran 
did not appeal the determination and it became final.  
38 U.S.C.A. § 7105(d) (Wet 2002); 38 C.F.R. § 3.104 (2003).  

The Board finds that the evidence added to the claims file 
since January 1993 includes new evidence which bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes a January 2001 private medical opinion 
indicating a review of the veteran's medical records 
demonstrated a history of back pain since active service 
which was not of record at the time of the last final 
decision.  As that evidence addresses directly the basis for 
the prior denial of the veteran's claim, it is "new and 
material" and the claim must be reopened.


ORDER

The appeal to establish CUE in a January 1993 rating decision 
denial of service connection for a back disorder is denied.

The claim of entitlement to service connection for a back 
disorder is reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The revised VCAA duty to assist requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159(c).  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  Therefore, the Board finds additional 
development to determine if a back injury was incurred during 
a period of active or inactive duty for training and whether 
a present back disorder was incurred in or aggravated by 
service is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent. 

2.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for a back disorder since 
1985, to include those medical providers 
specifically discussed at the veteran's 
March 2003 personal hearing whose records 
are not already of record.  After 
securing the necessary release, the RO 
should obtain these records.

3.  Take appropriate action to verify any 
periods of active or inactive duty for 
training in 1986 and to obtain any 
reports associated with the veteran's 
claims of injury during such service.  

4.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine whether it is as likely as not 
that a present back disability was 
incurred in, or aggravated by, active 
service.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and reconcile the opinion with the other 
medical evidence of record.

5.  The veteran's service connection 
claim should then be reviewed de novo.  
If the benefit sought remains denied, the 
RO should issue an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
allowed the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



			
	BETTINA S. CALLAWAY	HARVEY P. ROBERTS
	             Veterans Law Judge                                  
Acting Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



